Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is a response to amendment filed 11/09/2021. Claims 11-12, 14-23 and 25-32 are pending in which independent claims 11, 18 and 21 are amended. The amended claims necessitate a new ground of rejection as discussed below. 
				Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 	102 and 103 (or 	as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 	the 	rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale 	supporting the rejection, would be the same 	under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not 	identically disclosed as set forth in section 102, if the differences between the claimed invention and the 	prior art are such that the claimed invention as a whole would have been obvious before the effective filing 	date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 	pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 11-12, 14-15, 18, 21, 23, 25-26, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0318618 of record) in view of Legay et al (US 2010/0085272 of record), and further in view of Yamaguchi et al (US 2010/0321265).
	Regarding claims 11 and 18, Chen teaches a wireless radiating structure, comprising a composite layer (fig 11A) formed of a dielectric layer (510 see par 33 and fig 5) on a conductive layer (1140 in fig 11A), the dielectric layer having a feed coupling structure (520, fig 5) adapted 102a, 102b in fig 1; 620 in Fig. 6 & par. 0037, and 1102 in fig 11A), each radiating element corresponding to one or more slots in the transmission array structure (par. 0067, and figs 6A & 11A) formed in a densely packed array. Chen does not suggest each radiating element comprising a hexagonal shape and conductive patch and a hexagonal conductive outer loop. Legay discloses an radiating structure (10 in Fig. 1) comprising a radiating array (11) having radiating elements (at least 12 in Fig. 2, 22 in Fig. 3, 51 & 52 & 53 in Fig. 6) each radiating element comprising a hexagonal conductive patch and a hexagonal conductive outer loop (Fig. 6 & par. 0049-0050), wherein the hexagonal conductive outer loop forms around the hexagonal conductive patch (each radiating element 51 , 52, 53 has at least one hexagonal outer loop forming around the hexagonal patch), and wherein the plurality of radiating elements comprising both the hexagonal conductive patch and the hexagonal conductive outer loop are formed in a densely packed array. It would have been obvious to one of ordinary skill in the art to provide Chen’s antenna array with individual radiation element having a patch with outer loop as taught by Legay in order to obtain a progression in the phase variation (Legay, par 0050) and to select the shape of individual radiation element as hexagon would provide for more densely packed array as well. Furthermore, Chen and Legay do not teach the plurality of slots have a first size in a first row of slots wherein the first size is different from the second size; Yamaguchi discloses a structure having a plurality of slots (at least elements 31-33, 41-43 in figures 1 and 11) having a first size in a first row of slots (31-33) and a second size in a second row of slots (41-43) wherein the first size is different from the second size (as shown in figure 11, paragraph [0029]). It would have been obvious to one of ordinary skill in the art to have the slots of Chen to include 

	Regarding claim 21, Chen as modified by Legay teaches a wireless radiating structure having a composite layer and a radiating structure having a conductive outer loop and a conductive patch circumscribed within the conductive outer loop as discussed in claim 11 above, Further, Chen discloses each radiating element is a metamaterial radiating element (par 0020).
	Regarding claims 12 and 23, Chen teaches the radiating array structure is formed on a second dielectric layer positioned proximate the transmission array structure see fig 11B, dielectric above 1130.
	Regarding claims 14, 25 and 30, Chen teaches the radiating array structure comprises a multi-layer radiating array structure (1101, 1102, 1103), wherein each layer comprises an array of radiating elements (fig 1, and 11B).
	Regarding claims 15, 26 and 31, Chen teaches each radiating element is a metamaterial radiating element, wherein a first metamaterial radiating element has a first shape, and wherein the first shape is defined by a first number of degrees of freedom with respect to edges of the first shape.
Claims 16-17, 22, 27-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified by Legay, and further in view of Yamaguchi et al (US 2010/0321265).
 hereafter Chen/Legay/Yamaguchi.
Regarding claims 16, 27 and 32, wherein the wireless radiating structure is adapted to track a user device in a cellular system which Chen/Legay does not explicitly disclose. However, those skilled in the art will recognize that the various aspects described herein which can be 
Regarding claims 17 and 28 that recites the transmission signal comprises an FMCW sawtooth signal that enables in long range detection of a target, those skilled in the art will recognize that the various aspects described herein which can be implemented, individually and/or collectively, by a wide range of hardware, software, firmware, or any combination thereof can be viewed as being composed of various types of "electrical circuitry." It would have been obvious to one of ordinary skill in the art to adapt the radiating structure of Chen/ Legay to provide tracing of a device, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) providing a type of tracking is considered a commonly utilized antenna circuity, such as GPS applications.
Respecting claims 22 and 29, which recites that the transmission signal is a tapered transmission signal, since it is well known in semiconductor field that a taper is applied to a time signal to improve its properties in the frequency domain, it would have been obvious to modify Chen’s feed structure to provide tapered transmission signal.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen/Legay/ Yamaguchi, further in view of Yang (US 2009/0066597 of record).
Regarding claim 19, wherein the coupling matrix comprises a first set of vias through the first dielectric layer to the conductive layer to form a plurality of impedance- matched transmission lines which Chen/Legay/Yamaguchi does not disclose. However, Yang teaches, in figs. 1 and 12A,  the coupling matrix 1200 comprises a first set of vias see fig. 11A, par 0094 through the first dielectric layer 104 in fig. 1 to the conductive layer 102b in fig. 1 to form a plurality of impedance- matched transmission lines see par. 0099. It would have been obvious to one of ordinary skill in the art to use the vias of Yang in the coupling matrix of Chen because they can cancel undesirable modes present in the transmission lines see par. 0099.
Regarding claim 20, Chen teaches the limitations of claim 18, but does not teach vias in the first dielectric layer. However, Yang teaches in figs. 1 and 12A wherein the transmission paths comprise a second set of vias see Fig. 11A, par. 0094 through the first dielectric layer to the conductive layer see fig. 11A. It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the vias of Yang in the coupling matrix of Chen because they can cancel undesirable modes present in the transmission lines par. 0099.						Notes
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted above. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to applicant in preparing a response to this action.
Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is. The examiner can normally be reached on Flex 9am-7pm ET Monday & Thursday & Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

February 9, 2022

/TRINH V DINH/for Trinh V Dinh, Patent Examiner of Art Unit 2845